—Determination of respondent Loft Board dated September 24, 1998, finding the base rent of the subject unit to be $1,550, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Phyllis Gangel-Jacob, J.], entered on or about April 29, 1999), dismissed, without costs.
The Loft Board’s finding that the base rent of petitioner tenant’s loft is $1,550 a month, not $1,100, as petitioner contends, is supported by substantial evidence. The lease terms in effect on December 21, 1982 (see, 29 RCNY 2-06; Multiple Dwelling Law § 286 [2] [i]) provided for an annual rent of $18,600, monthly rent payments of $1,550, and a “construction allowance” of $450 a month to be credited towards the tenants’ monthly payments if the tenants, upon accepting the premises in “as-is condition”, agreed to “clean, chip, spackle, install any necessary soundproofing, install plumbing, restore floors and woodwork for this allowance”. The finding that such $450 monthly credit was not intended to be permanent, but rather as reimbursement for specific “up-front construction costs” to be distributed over the course of the two-year lease, is not at all irrational, and indeed all but compelled by the specification of particular renovation work, and the lease provision requiring that the tenant be paid any uncredited portion of the total $10,800 allowance in the event the lease was terminated early. Concur—Rosenberger, J. P., Williams, Lerner, Andrias and Friedman, JJ.